Citation Nr: 0533072	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  03-28 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of left elbow injury.

2.  Entitlement to service connection for headaches due to 
head injury. 


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1968 to 
December 1969.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2003, a 
statement of the case was issued in September 2003, and a 
substantive appeal was received in September 2003.  


FINDINGS OF FACT

1.  Service connection for residuals of left elbow injury was 
denied by an October 1970 rating decision; a notice of 
disagreement was not received to initiate an appeal from that 
determination.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for residuals 
of left elbow injury has not been received since the October 
1970 rating decision. 

3.  Head injury that occurred prior to entering service was 
not noted at the time of the veteran's entry into active 
service. 

4.  Clear and unmistakable evidence shows that the veteran 
suffered preservice headaches associated with a preservice 
head injury. 

5.  Clear and unmistakable evidence shows that there was no 
increase in the underlying severity of the preservice 
headaches during service. 


CONCLUSIONS OF LAW

1.  The October 1970 rating decision, which denied 
entitlement to service connection for residuals of a left 
elbow injury, is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.   No new and material evidence has been received since the 
October 1970 rating decision denying service connection for 
residuals of a left elbow injury; and thus, the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).

3.  The veteran is entitled to the presumption of soundness 
with regard to his headache disability.  38 U.S.C.A. § 1111 
(West 2002).

4.  The presumption of soundness as to headache disability 
has been rebutted.  38 U.S.C.A. § 1111 (West 2002).

5.  Headache disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§  1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision and statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in a 
March 2003 VCAA letter, the veteran was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the March 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 2, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in March 2003, which was prior to the 
April 2003 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and RO's request to the veteran for 
additional information and evidence.   In the present case, 
where there is no showing of a chronic disability or current 
diagnosis of a disability, a medical examination is not 
necessary.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

New and Material Evidence to Reopen Claim for Residuals to 
Left Elbow Fracture

A claim of service connection for residuals of left elbow 
injury was denied by the RO in an October 1970 rating 
decision.  The veteran was informed of the October 1970 
rating decision, and he did not file a notice of disagreement 
to initiate an appeal.  Under the circumstances, the Board 
finds that the October 1970 rating decision became final.  38 
U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the veteran's claim was received 
in March 2003.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

The evidence of record at the time of the October 1970 rating 
decision consisted of the veteran's medical service records 
and a September 1970 VA examination and x-ray.  The veteran's 
January 1968 induction medical history report noted a left 
elbow fracture that occurred in 1965 while the veteran was 
playing football.  A subsequent medical history noted a 
painful left elbow and the fracture during high school 
football.  In May 1968, service medical records indicated 
swelling and pain of left elbow.  A contemporaneous x-ray 
indicated that the old fracture was well healed and bones and 
joints preserved.  July 1968 service medical records refer to 
left elbow pain, but find full range of motion and good 
strength and simply refers to an old medial condyle fracture.  
A contemporaneous x-ray shows that there was a spur present 
on the superior surface of the medial epicondyle distal left 
humerus.  On the inferior portion of the medial epicondyle, 
there is noted to be probably the effects of an old fracture.  
In August 1968, the veteran was given a permanent C3 profile 
due to the chip fracture of the left elbow and it was 
recommended that his MOS be changed to non-combat.  A 
February 1969 service medical condition physical profile 
record noted the chip fracture of the left elbow and 
indicated that the veteran was medically qualified for duty 
with limitations.  An October 1969 service separation medical 
examination referred to chip fracture of left elbow and scar.

The September 1970 VA examination report stated that 
examination of the left elbow revealed a five inch operative 
scar over its medial aspect. The scar was nontender, 
nondepressed and nonadherent.  The left elbow did not present 
swelling, effusion, tenderness, crepitus, relaxation or 
limitation of motion.  Motion in the left elbow was 0 degrees 
to 145 degrees.  The flexors and extensors of the left elbow 
had normal power.  The diagnosis was history of strain of 
left elbow, preceded by open reduction of fracture of left 
humeral medial epicondyle; no limited function.  The 
contemporaneous x-ray indicated a prominence and irregularity 
involving the medial condyle of the humerus suggesting old 
trauma with minimal marginal lipping along the medial 
condylar margin of the humerus, and minimal periarticular 
post traumatic changes are also noted about the elbow joint.  
No other bone or joint abnormality was seen.  Thus, the RO 
denied the claim because there was no evidence of any 
disability that might have resulted from service.

The veteran has not submitted any additional medical evidence 
subsequent to the October 1970 rating decision despite 
requests made by the RO.  The only additional evidence is the 
veteran's April 2003 written statement in which he claims 
that his placement on a permanent physical profile due to his 
left elbow fracture, as indicated in his service medical 
records, is evidence of aggravation of a pre-existing injury 
during service.  However, since the service medical records 
were available at the time of the October 1970 rating 
decision, this evidence cannot be considered new because it 
is redundant of evidence already in the record at the time of 
the last final rating decision, specifically the veteran's 
service medical records.  Further, the evidence is not 
material because it does not relate to an unestablished fact, 
such as whether the veteran has a current left elbow 
disability, which is necessary to substantiate the veteran's 
claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the claim of 
entitlement to service connection for residuals of a left 
elbow injury is not reopened.  38 U.S.C.A. § 5108.

Analysis to Entitlement to Service Connection for Headaches 
due to Head Injury

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  VA's 
General Counsel has held that in order to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003). 

The veteran claims that his headaches due to a concussion he 
suffered during 1966 while playing football were aggravated 
during his active service.  The veteran's January 1968 
induction medical history notes that the veteran was hit in 
the head in 1966 while playing football, but was not 
unconscious.  The physician noted that the veteran had no 
complaints or symptoms.  

An April 1968 service treatment record indicates that the 
veteran was experiencing severe frontal headaches especially 
with activity.  A physical exam and skull x-ray were 
negative.  The examiner noted a history of severe headaches 
following the cerebral concussion in 1966 and that the 
veteran had been on dilantin for the headaches since the 
injury.  A contemporaneous clinical record shows that an EEG 
showed no indication of focal brain damage or epilepsy and 
that sleep was normal. 

A July 1968 service examination indicates that the veteran 
had intense sharp pain at the front of the head that appears 
strictly limited to intense physical activity.  Upon physical 
examination, the examiner's impression was post concussion 
syndrome with transient headache on exertion.  The examiner 
found that the veteran was fit for continued military service 
either with or without a p-3 profile as should be required.  
An October 1969 service examination for separation indicates 
that the head and neurologic were clinically evaluated as 
normal.  The examination report does not mention headaches. 

There is no further pertinent medical evidence of record.  
Moreover, there is nothing further in the record concerning 
headaches due to head injury until the veteran's March 2003 
claim, almost 34 years after the veteran was released from 
service. 

Analysis

The report of actual clinical examination at the time of 
entrance examination does not appear to be in the service 
medical records.  It therefore appears that the information 
documented on entry into service was furnished by the veteran 
himself.  History of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together 
with other material evidence in determinations as to 
inception.  38 C.F.R. § 3.304(b)(1).  Without some supporting 
evidence of preservice headaches, the Board must view the 
history furnished by the veteran as insufficient to 
constitute a noting of preservice headaches under the 
pertinent regulation.  The Board therefore finds that the 
veteran is entitled to the presumption of soundness with 
regard to his headache disability.  

Nevertheless, the Board also finds that the record includes 
clear and unmistakable evidence to satisfy both prongs of the 
analysis set forth in VAOPGCPREC 3-2003 (July 16, 2003) and 
that the presumption of soundness has been rebutted.   

With regard to the first prong of the analysis, service 
medical records clearly show that the veteran furnished 
information regarding his preservice head injury and 
preservice headaches to military medical personnel during the 
course of seeking treatment.  The United States Court of 
Appeals for Veterans Claims has held that, as a matter of 
law, the presumption of soundness is rebutted by clear and 
unmistakable evidence consisting of a veteran's own admission 
of a pre-service history of medical problems during in-
service clinical examinations.  Doran v. Brown, 6 Vet. App. 
283, 286 (1994).

With regard to the second prong of the analysis, the Board 
also finds that there is clear and unmistakable evidence that 
the headache disorder was not aggravated by service.  
Although the service medical records show complaints of 
headaches, the veteran indicated that he had had such 
periodic headaches associated with physical activity in the 
past.  The evidence shows that the inservice headaches were 
just a continuation of a preservice pattern of headaches, and 
the service medical records further show that there was no 
increase in severity during service.  The inservice headaches 
were essentially flare-ups of the preexisting headache 
disability.  Temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

Although the veteran appears to argue that the fact that he 
was placed  on a permanent physical profile is evidence of 
aggravation of his existing injury, the service records 
reflect that the veteran was placed on the profile due to his 
fractured elbow, not his headaches.  Moreover, the veteran's 
October 1969 separation exam showed the veteran's head and 
neurologic system to be clinically evaluated as normal.  Such 
a finding also is evidence of no aggravation.  

Based on the record, the Board finds that the presumption of 
soundness has been rebutted.  Therefore, the headache 
disability preexisted service.  The evidence outlined in the 
preceding paragraphs also compels a finding that there was no 
aggravation of the preexisting headache disability during 
service.  There is no post-service medical evidence 
suggesting any aggravation during service.  In fact, the 
veteran did not reference any headache disorder when he filed 
a claim of service connection for other disorders in July 
1970.  This suggests that the veteran himself did not believe 
that he was suffering from any headache disability related to 
service at that time as it would be reasonable to believe 
that he would have included a headache disability with his 
other claims.  Service connection for headache disability is 
not warranted. 


ORDER

New and material evidence has not been received to reopen the 
claim of service connection for left elbow disability.  
Entitlement to service connection for headache disability is 
not warranted.  The appeal is denied as to both issues. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


